Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz US20180122030 in view of Locke US20180308475.
	Regarding Claim 1, Raz discloses a system for detecting and responding to gunshots within a premises, the system comprising: gunshot sensor units for detecting gunshots and generating event data for the detected gunshots (sensors 22 of fig.1 and ¶27).	
Raz fails to explicitly disclose an event response module for receiving the event data and sending instructions to building management systems of the premises based on the event data, wherein the building management systems perform building management functions based on the instructions. 
However Raz contemplates in fig.1 and ¶27 “Central Processing Unit (CPU) 24, such as an Eplex server, provides for the receipt of data from sensors 22, and automatically triggers responsive measures” where CPU24 reads on ‘event response module’. Further contemplated in ¶27 “Once one or more gunshots are detected the preferred scenario(s) is automatically implemented, this can include locking doors 26 to contain one or more intruders, initializing audio/visual systems 28, initializing prerecorded announcements over a PA system 30, notifying law enforcement, and communicating and providing status information to command center 32 as discussed in detail below” in view fig.2 and 28. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt Raz to arrive at the claimed an event response module for receiving the event data and sending instructions to building management systems of the premises based on the event data, wherein the building management systems perform building management functions based on the instructions without undue experimentation to enhance general safety.
Further Raz fails to explicitly disclose “wherein the building management systems include building automation systems for controlling power and/or climate conditions for the premises”.
However Locke’s disclosures in figs. 5, 7 and ¶s 106, 110, 135, claim 6 renders obvious wherein the building management systems include building automation systems for controlling power and/or climate conditions for the premises.
Therefore, it would have been obvious for one of ordinary skill in the art at effective filling date of the include the cited features of Locke into Raz to enhance system versatility. 
Regarding Claim 2, Raz’s disclosures fig.2 and 928 renders obvious wherein the building management systems include access control systems for controlling access through access points of the premises, including doors, elevators, escalators and/or turnstiles.
Regarding Claim 3, Raz’s disclosures fig.2 and {28 of “the door system 48 locks specific doors to contain the shooter in a specific area’ thus renders obvious wherein the event response module sends instructions to the access control systems to restrict access through certain access points. 
Regarding Claim 4, Raz’s disclosures fig.5 and {36 (depicted in fig. 5 are all doors open) renders obvious wherein the event response module sends instructions to the access control systems to allow access through all access points of the premises.
 Regarding Claim 5, Raz’s disclosures fig.5 and [36 ‘preselected number of doors’ renders obvious wherein the event response module sends instructions to the access control systems to allow access through certain access points.
Regarding Claim 10, Raz discloses display 40 in fig. 2 and 428 that renders obvious further comprising a control panel comprising a controller for generating a graphical user interface rendered on a display of the control panel, the graphical user interface enabling an operator of the control panel to indicate response plan information, wherein the event response module sends the instructions to the building management systems based on the response plan information.
Regarding Claim 11, it is analogous to claim 1 thus rejected on similar grounds. Regarding Claim 12, it is analogous to claim 2 thus rejected on similar grounds. Regarding Claim 13, it is analogous to claim 3 thus rejected on similar grounds. Regarding Claim 14, it is analogous to claim 4 thus rejected on similar grounds. Regarding Claim 15, it is analogous to claim 5 thus rejected on similar grounds. Regarding Claim 20, it is analogous to claim 10 thus rejected on similar grounds.
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz and Locke as applied to claims 1, 11 above, and further in view of Gerston US20180053394.
Regarding Claim 8, Raz and Locke fail to disclose wherein the event response module sends notifications to user devices operated by occupants of the premises based on the event data. 
Regarding Claim 18, it is analogous to claim 5 thus rejected on similar grounds.
However Raz discloses fig. 2 and 428 in view 927 “Along with providing status information execute program 38 notifies law enforcement by dialing 911 and/or notifies building officials 46’ Gersten discloses in fig.5 and 957 “a notification generated by the danger detection system and displayed to a user on a mobile device. The notification may include a map that marks a user location 90, gunshots detected 92 and 94 and the relative location with regard to the user location 90”
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of include the cited features of Gersten into Raz and Locke for user’s safety and protection.
Allowable Subject Matter
Claims 7, 9, 17, 21, 22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685